726 So. 2d 915 (1998)
Ben GUITREAU
v.
Andrew KUCHARCHUK, M.D.
No. 98-C-0756.
Supreme Court of Louisiana.
November 6, 1998.
Granted and remanded to the court of appeal for a decision concerning the question left open and noted in footnote 5 in Lebreton v. Rabito, 97-2221 (La.7/8/98), 714 So. 2d 1226.
LEMMON, J., not on panel.
VICTORY, J., concurring. Because the request for a medical review panel was timely, the date of discovery is irrelevant if the court of appeal, in addressing footnote 5 of LeBreton, determines that the only pertinent time limitation for filing in the district court is the ninety day period that follows the decision by the medical review panel.